Exhibit 10.6

 



Employment Letter

 

This Letter has been set this date 29 March 2018, between Noble Vici Pte Ltd
(hereinafter referred to as “Employer” or “Company”) and Eldee Tang Wai Chong,

(hereinafter referred to as “Employee”).

 

WHEREBY IT IS AGREED as follows:

 

1.   Remuneration

1.1 Salary

The Employee will be employed at Noble Vici Pte Ltd in the capacity of Chief
Executive Officer, commencing on 1st April 2018. The Employer will pay the
Employee a monthly basic salary of Singapore Dollars Ten Thousand only
(S$20,000.00). This position will be salaried under the Noble Vici Pte Ltd.

 

1.2 Quarterly Bonus (QB)

There is no Annual Wage Supplement for this position. The Employee will be
entitled to a special QB based on KPI. The QB payout will be made 1 month after
each quarter ended. For example, a QB payout will be made on 31 July for
achieving April, May, June i.e. Q1’s KPI. QB is not applicable for staffs who
have resigned.

 

1.3 Benefits

The Employee shall be entitled to claim for relevant professional membership
fees and course fees up to a maximum of S$2,000.00 per calendar year, subject to
approval.

 

1.4 Allowances

The Employee shall be entitled to a monthly fixed transport allowance of
S$800.00.

 

2.   Probation

The Employee will be on probation for three (3) months and may be extended for a
further period of up to two (2) months at the discretion of the Employer, during
which two (2) weeks termination notice must be given by either party without any
reasons being assigned. Failing which, the Employer reserves the right to deduct
two (2) weeks’ salary from the Employee as compensation, vice versa towards the
Employee.

 

3.   Confirmation

On completion of the period of probation or any extended probation of
employment, the Employee will be advised in writing that he/she is either
confirmed in the employment or that the employment is terminated on the last day
of his/her probation period.

 

4. Overseas Business Travel

As part of the requirements of this position, you are expected to travel
overseas for business on short notices as directed by the Employer. All overseas
business related travel expenses will be reimbursed by the Employer.

 

5. Working Hours

While the office hours are 10:00 am to 7:00 pm from Mondays to Fridays, you are
required to attend to your professional duties of Chief Executive Officer in
Singapore at all reasonable times necessary. The Employee is entitled to one (1)
hour lunch between 12 pm to 2 pm.

 

6. Annual Leave

The Employee is entitled to 14 working days of annual leave for every twelve
(12) months of continuous service. There will be an increment of one (1) working
day of annual leave per year to a maximum of 21 working days of annual leave for
every twelve (12) months of continuous service. Annual leave has to be submitted
two (2) weeks in advance for approval, otherwise the Management reserves the
right to disapprove any leave application. Unauthorized leave application may
consider as unpaid leave. Course and exam leave shall be granted on a case by
case basis. Unconsumed leave can be carried forward to the next calendar year
only but cannot be encashed.

 

 

 



 1 

 

 

7. Sick Leave

The employee will be entitled to paid sick leave not exceeding:

 

7.1. Fourteen (14) days in each year if no hospitalisation is necessary;

7.2. Sixty (60) days (including the 14 days in 6.1) in each year if
hospitalisation is necessary.

 

The Employee is not entitled to any medical or annual leave benefits during the
period of probation. All confirmed Employees will be entitled to a maximum
reimbursement of S$30.00 per visit, up to a maximum S$120.00 per year. The
employee will bear any excess cost. The Company reserves the right to amend this
clause when necessary.

 

8. Maternity Leave, Paternity Leave and Childcare Leave

The Employee shall be entitled to Maternity Leave or Paternity Leave (where
applicable) and Childcare Leave as per recommendations and guidelines stipulated
from time to time by the Ministry of Manpower.

 

9. Compassionate Leave

Compassionate leave will be granted for a total of three (3) working days in
each event of death of spouse, parent, child, parent-in-law, sibling and
grandparent.

 

10.     Marriage Leave

Employees who have completed probation period, except those serving notice of
resignation, are entitled to 3 working days marriage leave.

 

11.  Insurance

The Employer will insure and maintain insurance under one or more approved
policies with an insurer against any liability that he would incur to any
workmen employed by him where applicable under the Work Injury Compensation Act.

The Employee will also be covered under Travel Insurance (where applicable) and
Group Personal Accident Insurance. The Employer shall make additional
contribution to the Employee’s Medisave account via the Portable Medical
Benefits Scheme.

 

12.  AWOL

The Employee must produce a valid Medical Certificate from a Certified Doctor if
he/she is genuinely unable to show up for work, unless he/she has been prior
granted official leave. Failure to do so would be considered as Absent Without
Official Leave, where the Employer reserves the right to deduct from the
Employee’s salary the amount which is equivalent to the salary for those work
day(s) of absence.

 

13.  Termination

If the Employee has been confirmed in his employment, the Employee needs to
provide a termination notice period of two (2) months. The Employer reserves the
right to reduce the termination period via offsetting outstanding annual leaves.
The Employer may summarily terminate the employment of the Employee in case of
dishonesty, wilful or gross misconduct, violation of house rules, gross
incompetence or persistent breach of any terms of employment.

 

14.  Confidentiality

As you are employed in a very confidential position, you shall not during the
continuance of your employment except in the proper course of your duties as
such divulge to any person whomsoever, any trade secrets or manufacturing
processes and shall use your best endeavours to prevent the publication of or
disclosure of any trade secrets or manufacturing processes or any information
concerning the business or finance of the company or any of its dealings,
transactions or affairs which may come to your knowledge during or in the course
of your employment and shall not without the consent of the Company be concerned
or interested directly or indirectly or be personally employed or engaged in any
capacity whatsoever other than the business of the Company.

 

You shall keep the secrets of the Company gained during or in the course of your
employment insofar such as secrets related to correspondence accounts, dealings,
connections and manufacturing processes or otherwise, and shall not divulge
their knowledge of these matters during the period of employment or after
termination thereof for any reason whatsoever.

 

 

 



 2 

 

 

All Employees, family members and relatives are not permitted to have a
Distributor account to procure any form of incentives as it is a conflict of
interest.

 

15.  Conflict of Duty and Non-Competition Clause

You shall not, without the Company’s prior written consent, during the
continuance of your employment be engaged or interested either directly or
indirectly in any capacity in any trade, business or occupation or in any manner
take part in, or lend your name, counsel or assistance to any person in any
capacity whatsoever for any purpose which would or could reasonably expected to
be competitive with the business of the company. You will not, either on your
own account or in conjunction with or on behalf of any other person, firm,
company or organization, a) be engaged, concerned or interested directly or
indirectly whether as principal, agent, shareholder, director, employee,
partner, or otherwise in carrying on any business; b) assist with technical
advice to any person, firm, company organization engaged or about to be engaged
in any business c) solicit or entice away or attempt to solicit or entice away
any member of the staff or customers with in Singapore, Malaysia, Indonesia,
Thailand, China and Vietnam or countries with vested interest, which is similar
to or competing with the business of the Company. This restriction applies
during your employment term and is valid one (1) year after termination of this
Letter.

 

16.  Governing Law

This Letter is governed by the laws of Singapore. Violation of this Letter,
especially Clauses 14 and 15, will be subjected to legal action by the Company.

 



Signed by: Agreed by:   30/3/2018 /s/ Eldee Tang /s/ Eldee Tang Wai Chong Eldee
Tang (Signature and Date) CEO and Executive Director Employee’s Name: Eldee Tang
Wai Chong Noble Vici Pte Ltd. Employee’s NRIC No.: S7610434D

 

 

 

 

 



 3 

